        Case 2:20-cv-00677-WSS Document 9-1 Filed 05/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

COUNTY OF BUTLER, et al.,                              :       No. 2:20-cv-00677-WSS
                                                       :
                                       Plaintiffs,     :       The Hon. William S. Stickman, IV,
                 vs.                                   :       District Judge
                                                       :
THOMAS W. WOLF, et al.,                                :
                                                       :
                                       Defendants.     :

                                              ORDER

       AND NOW, this ___ day of May 2020, the prayer of the Motion seeking a speedy hearing

of the Declaratory Judgment Action is granted. Further, it is hereby ORDERED that

1.     A Hearing on the Declaratory Judgment Action is hereby scheduled for June ___, 2020.

2.     Discovery in this matter is limited to written interrogatories, not to exceed ____ in number,

       which shall be served upon the responding party on or before June ____, 2020.

3.     Responses to the written interrogatories are due on or before June ____, 2020.

4.     Direct witness testimony shall be submitted by means of written affidavits to be exchanged

       and submitted by the parties on or before June ____, 2020.

5.     Cross-Examination of witnesses shall be limited to two (2) hours in total for each of the

       parties on the day of the aforesaid Hearing.

6.     Legal Council shall confer and file a joint stipulations of facts, including stipulations related

       to all Orders issued by Defendants, on or before June ____, 2020.

7.     Plaintiffs shall file a Brief in Support of the Declaratory Judgment Action on or before June

       _____, 2020.

8.     Defendants shall file a Brief in Opposition to the Declaratory Judgment Action on or before

       June ____, 2020.
      Case 2:20-cv-00677-WSS Document 9-1 Filed 05/20/20 Page 2 of 2




9.   Plaintiffs shall file a Brief in Reply to Defendants’ Brief in Opposition to the Declaratory

     Judgment Action on or before June ____, 2020.



                                     BY THE COURT:



                    __________________________________________
                           The Hon. William S. Stickman, IV
                               U.S. District Court Judge
